DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 08 April 2020. The references have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 13, 16, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Xu, CN105591686 translation) in view of Chizhik et al. (Chizhik, US PGPub 2004/0203395).
Referring to Claim 1, Xu teaches reducing the scanning angle range by a binary search method, until a difference between a maximum and a minimum of a reduced scanning angle range is less than a set value; and using the reduced scanning angle range to receive a signal; See Fig. 1 and Steps 1-7, but does not explicitly disclose nor limit acquiring a maximum scanning angle range of a phased-array antenna; and reducing based on power of signals received by the phased-array antenna.
	However, Chizhik teaches acquiring a maximum scanning angle range of a phased-array antenna; and reducing based on power of signals received by the phased-array antenna; ([0058-0061] the compensation for doppler shift is equivalent to reducing based on power of signals).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu with the additional steps as taught by Chizhik as the doppler (power) compensation allows for better performance in environments such as moving vehicles or systems.
	Referring to Claims 4, 12 and 16, Xu as modified by Chizhik teaches wherein the maximum scanning angle range is from -60° to +60o; [0058-0061] of Chizhik.
	Referring to Claim 9, Xu as modified by Chizhik teaches an acquisition module, configured to acquire a maximum scanning angle range of a phased-array antenna; and a reduction module, configured to reduce the maximum scanning angle range by a binary search method, based on power of signals received by the phased-array -4-antenna, until a difference between a maximum and a minimum of a reduced scanning angle range is less than a set value, wherein the reduced scanning angle range is used for receiving a signal; See citations provided above as well as Fig. 3, 5 and 6 of Chizhik and associated text.

	However, the use of memory with executable instructions is well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing as it requires no inventive skill to provide processing instructions on computer readable medium.
	Referring to claim 21, Xu as modified by Chizhik teaches a computer readable storage medium, storing instructions, wherein in a case where the computer readable storage medium runs on a processing unit, the processing unit executes the signal receiving method according to claim 1; See rejection of Claim 1 above as well as rationale applied to Claim 13.
	Referring to Claim 22, Xu as modified by Chizhik teaches an electronic device, comprising the signal receiving apparatus according to claim 9;See rejection of Claim 9 and both disclosures for application of the invention.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as modified by Chizhik in view of Haziza et al. (Haziza, US PGPub 2019/0131719).
Referring to Claim 6, Xu as modified by Chizhik teaches the phased array antenna but do not explicitly disclose nor limit it is a phased-array liquid crystal antenna.
	However, Haziza teaches the use of a phased-array liquid crystal antenna; [0048].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu as modified by Chizhik with the liquid crystal as taught by Haziza as the liquid crystal allows for higher precision and faster adjustment.

Allowable Subject Matter
Claims 2, 3, 5, 7, 8, 10, 11, 14, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646